Appeal by the defendant, by permission, from an order of the Supreme Court, Kings County (Vaughan, J.), dated July 24, 2007, which denied, without a hearing, his motion pursuant to CPL 440.10 to vacate a judgment of conviction of the same court rendered June 19, 1996, convicting him of robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the matter is remitted to the Supreme Court, Kings County, to set forth findings of fact, conclusions of law, and reasons for its determination in accordance with CPL 440.30 (7), and the appeal is held in abeyance pending the issuance of the findings of fact, conclusions of law, and reasons for the determination.
In denying the defendant’s motion pursuant to CPL 440.10 to vacate a judgment of conviction, the Supreme Court failed to comply with CPL 440.30 (7), which provides that “[r]egardless of whether a hearing was conducted, the court, upon determining the motion, must set forth on the record its findings of fact, its conclusions of law and the reasons for its determination.” Accordingly, the appeal is held in abeyance and the matter is remitted to the Supreme Court, Kings County, for a statement in accordance with CPL 440.30 (7) (see People v Williams, 184 AD2d 608 [1992]; People v Brown, 66 AD2d 785 [1978]). Rivera, J.P., Florio, Angiolillo and Belen, JJ., concur.